Berrv, J.,
dissenting. As stated in the majority opinion, the official plats of the townships in which the lots purchased of the United States by Bobert and Kittson lie, contain a delineation of that part of the Mississippi river lying in those townships, and such plats show no island in the river opposite to said lots. But, except by the absence of any island from this representation of the river, it does not in any way appear whether there was an island there or not, nor that the land in controversy was included in the original survey. Now, as under the decision, of the supreme court of the United States, a riparian owner upon the Mississippi river takes to the stream and no further, an island — that is, a body of land separated from the shore by a part of the stream — does not pass to the owner of the shore lying opposite to it, by virtue of his riparian ownership. He stops at the stream. If there is an island opposite his land, he does not acquire it. He has, therefore, no right to insist that the plat shall show such island, if any there be. The United States is under no obligation to disclose to him the character of the river as clear of *36islands or as full of them, any more than it is to disclose the character of the land on the opposite side of the river. He gets all that he purchased, when he reaches the stream; what is beyond is no concern of his, as a purchaser from the United States. I do not, therefore, agree to the position of the majority, that the United States were estopped from claiming that there was an island (to wit, the land in controversy,) opposite the Robert and Kittson lots, by the fact that such island did not appear upon the official plats. And, for reasons which I need not elaborate, it follows, if I am right, that the question of island or no island should have been left to the jury. I think there should be a new trial of the case.
This case having been remitted to the district court, judgment was entered on the verdict, and the plaintiff again appealed.
Gileillan, C. J.
This case was heard at the last October term of the court upon an appeal from an order denying a motion for a- new trial. This appeal, which is from the judgment entered in the court below since the decision of this court upon the former appeal, presents no question not raised on that appeal. The judgment will be affirmed for the reasons set forth in the opinion then filed.
Berry, J.
I adhere to my dissent in the former appeal.